TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                     NO. 03-16-00435-CV


                                    Kyle Holland, Appellant

                                               v.

                                  Kristine Scroggie, Appellee




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the interlocutory order signed by the trial court on May 23, 2016. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.